Vasquez v 42 Broad St. W. Owner LLC (2022 NY Slip Op 06188)





Vasquez v 42 Broad St. W. Owner LLC


2022 NY Slip Op 06188


Decided on November 03, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 03, 2022

Before: Acosta, P.J., Kapnick, Mazzarelli, González, Rodriguez, JJ. 


Index No. 157476/19 Appeal No. 16603 Case No. 2022-00211 2022-02968 

[*1]Rafael Vasquez, Plaintiff-Appellant,
v42 Broad Street West Owner LLC, et al., Defendants-Respondents.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Barbara Jaffe, J.), entered on or about December 16, 2021,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated October 13, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: November 3, 2022